Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 in line 1 recites “an foundation”. Examiner suggests to amend to read “a foundation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN108374833A, hereinafter referred to as “Yang 833”), in view of Yang (CN110336494A, hereinafter referred to as “Yang 494”) and in further view of Wang (CN205184279U, hereinafter referred to as “Wang”).
Regarding claim 1, Yang 833 discloses a rigid-flexible coupling rotating platform (Fig. 2:  coupled rigid-flexible swivel bearing), comprising an foundation (Fig. 4, holder 4), a rigid bearing (Fig. 4, bearing/rolling ball 9), a bearing sleeve (Fig. 1, outside bearing sleeve 3), a core rotating platform (Figs 4 and 5, core axis 1 and inner ring 12), wherein the bearing sleeve is fixed on the foundation (Figs 4 and 5, sleeve 3 fixed on holder 4); the rigid bearing is in rotatable drive connection with the core rotating platform (Figs 3 and 4, bearing 9 is rotatably connected with core axis 1 via flexible hinge and inner ring 12 and outer ring 11, and connected with the foundation/holder 4 through the bearing sleeve 3 (Fig. 4, bearing 9 connected to holder 4 through sleeve 3); an upper surface of the core rotating platform is provided with a plurality of groups of flexible hinges (Fig. 2, flexible hinges 9 or 10 in Figs. 4 and 5); the driving force elastically deforms the flexible hinge rings ([0004]);  
However, Yang 833 fails to disclose a rotating driver and a coder, the rotating driver is used to drive the core rotating platform to rotate; when the rotating driver applies a driving force to rotate the core rotating platform; the coder comprises a first group of coders used for real-time measurement of a rotation angle of the core rotating platform and a second group of coders used for real-time measurement of a rotation angle of the rigid bearing.  
First, Yang 494 teaches a rotating driver ([0018]: multiple motor drivers, abstract; two motor drivers) and a coder (abstract: at least three encoders), the rotating driver is used to drive the core rotating platform to rotate ([0006] first motor has a rotating shaft, second motor has a rotating shaft; first and second torque sensors fixed connected on rotating shafts; [0018] belt conveyor (core rotating platform) formed by drive roller one and drive roller two connecting by belt driven by motors); when the rotating driver applies a driving force to rotate the core rotating platform; the coder comprises a first group of coders used for real-time measurement of a rotation angle of the core rotating platform ([0006], [0023] tension sensor, belt connecting two drive rollers, first and second encoders are installed on first and second motors; Yang 494 recognizes that for different parts of a rigid-flexible coupling system, due to difference between rigid coupling and flexible coupling would require separate encoders at different parts) and a second group of coders used for real-time measurement of a rotation angle of the rigid bearing ([0006] third torque sensor is fixedly connected to a third motor, and connected to a rigid coupling; third encoder is installed on third motor). 
Furthermore, Wang teaches a rotating driver and a coder, the rotating driver is used to drive the draft shaft to rotate; when the rotating driver applies a driving force to rotate the rotating shaft; the coder comprises real-time measurement of a rotation angle of the rotating shaft (abstract, [0010], [0012], [0015]-[0016], Fig. 1: rotating shaft 1, angular encoder, torque motor). 
Thus, Yang 494 and Wang combined teach a rotating driver and a coder, the rotating driver is used to drive the core rotating platform to rotate; when the rotating driver applies a driving force to rotate the core rotating platform; the coder comprises a first group of coders used for real-time measurement of a rotation angle of the core rotating platform and a second group of coders used for real-time measurement of a rotation angle of the rigid bearing.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang 833 by Yang 494 and Wang based on the following rationale: Yang 833 fails to disclose of teaching encoder, tension sensor and drive motors for providing the motion, motion sensing and corresponding motion control capability for the rigid-flexible coupling motion system, thus one having ordinary skill in the art would be motivated to find motion sensing and control capability teachings to handle both rigid coupling and flexible coupling elements, such as those as taught by Yang 494, with sets of three encoders, and tension sensor. Meanwhile, because Yang 494 fails to provide any implementation and configuration details for the multiple encoders for high precision rotating platform, thus it would be logical for one having ordinary skill in the art to adopt Wang, which sufficiently describes details regarding the implementation and configuration of encoder for high precision rotating platform including teachings for read head, code-disc, angular encoder, encoder basement.

Regarding claim 2, Yang 833 discloses wherein the flexible hinges and the core rotating platform are integrally formed (Figs 2 and 4, inner ring (10 of Fig. 2  and 12 of Fig. 4) are integral with flexible hinges (9 of Fig. 2, and 10 of Fig. 4), inner ring is part of core rotating platform).

Regarding claim 3, Yang 833 and Yang 494 fails to disclose, teach or suggest: wherein the first group of coders comprises a first coder annular code disc fixedly mounted on the core rotating platform and a first coder annular read head fixedly mounted on the foundation and corresponding to a position of the first coder annular code disc.  However, Wang teaches wherein the first group of coders comprises a first coder annular code disc fixedly mounted on the core rotating platform (Wang: Fig. 1 code-disc 8 for encoder is mounted on rotating shaft 1) and a first coder annular read head fixedly mounted on the foundation (Fig. 1, read head 7 arranged on housing 15/foundation by connecting plate 5, see [0015]) and corresponding to a position of the first coder annular code disc (Fig. 1, read head 7 is directly above code-disc 8).  

Regarding claim 5, Yang 833 discloses wherein the flexible hinges are symmetrically arranged (Fig. 2, flexible hinges 9 are symmetrically radially arranged in full circle).

Regarding claim 7, Yang 833 discloses wherein a bearing inner ring of the rigid bearing (Fig. 1, inner ring 6) is in interference fit connection with the core rotating platform (Figs 3-5, inner ring 6 via inner ring 12 and flexible hinge interference fit with core axis 1).  However, Yang 833 fails to disclose and a bearing outer ring of the rigid bearing is clamped and fixed by the bearing sleeve and a clamping member of the bearing outer ring. 

However, Wang teaches and a bearing outer ring of the rigid bearing is clamped and fixed by the bearing sleeve (Fig. 1, upper movable piece 3 is clamped and fixed by stationary piece 10) and a clamping member of the bearing outer ring (Fig. 1, a small rectangular unnumbered piece at top edge between 3 and 10).  

Regarding claims 3 and 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang 833 by Yang 494 and Wang based on the same rationale as discussed for claim 1 above, thereby omitted herein for brevity.

Allowable Subject Matter
Claim 10 allowed. 
Claim(s) 4, 6, 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yang (CN108374833A), Yang (CN110336494A) and Wang (CN205184279U) singularly or in any combination thereof, fail to disclose, teach or suggest:
“a second annular coding disc fixedly mounted on an outer circumference of the core rotating platform and a second read head fixedly mounted on the foundation” of claim 4, “ wherein the foundation is provided with an outer round sleeve sleeved on the core rotating platform, and the second read head is fixedly mounted on the outer round sleeve” of claim 6, “wherein the foundation is provided with a bottom cap covering the first group of coders” of claim 8, and “wherein the first coder annular code disc is fixedly connected to a bottom of the core rotating platform through a code disc connector; and the first coder annular read head is fixedly mounted on the outer round sleeve through a code disc fixing member” of claim 9, and “feeding back with dual coding discs, one reading displacement of the flexible hinges before deformation, and the other reading displacement of the flexible hinges after deformation; ….. using a difference value of the displacements before and after deformation and a differential value thereof as a deformation amount and a deformation velocity of the flexible hinges respectively, and obtaining an elastic disturbance force of the flexible hinges by multiplying the deformation amount and the deformation velocity with a stiffness and a damping of the flexible hinges respectively” of claim 10.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 20180104779 A1) discloses a single-drive rigid-flexible coupling precision motion platform with flexible hinges. Sorvino (US 20140079469) discloses a rotating platform with flexible joint.   Yang (CN108279561A) discloses a control method for rigid-flexible coupling platform. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632